336 So. 2d 1123 (1976)
Ellis Max STOUT
v.
Christa M. STOUT.
Civ. 906.
Court of Civil Appeals of Alabama.
September 1, 1976.
William G. Hamm, Jr., Huntsville, for appellant.
Dieter J. Schrader, Huntsville, for appellee.
HOLMES, Judge.
This is an attempt by the appellant to review a contempt proceeding.
The appellant has filed with this court a notice of appeal which in pertinent part reads as follows:
"Notice is hereby given that Defendant appeals to the above named court giving the Appellant a five day jail sentence for contempt."
Put another way, the appellant is seeking review of the contempt proceedings by appeal.
This court has carefully reviewed the record and we cannot determine, among other items, whether the appellant was incarcerated, is now incarcerated, or if in fact ever was incarcerated. In any event, the proper remedy for review of contempt proceedings *1124 is by habeas corpus if the party is in jail, or by certiorari if the party is not, and appeal is not the proper remedy. Killingsworth v. Killingsworth, 284 Ala. 524, 226 So. 2d 308. See also 4A Ala.Dig. Contempt and cases cited thereunder.
There are cogent reasons why the above is the law. See Graham v. City of Sheffield, 292 Ala. 682, 299 So. 2d 281. Suffice it to say that one of the reasons is to prevent the appellate courts from having to speculate as to the exact nature of what has previously transpired.
We therefore find that the contempt proceedings in this instance are not reviewable by appeal as is sought.
APPEAL DISMISSED.
WRIGHT, P. J., and BRADLEY, J., concur.